

116 S3156 IS: January 8th National Memorial Act
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3156IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish the January 8th National Memorial in
			 Tucson, Arizona, as an affiliated area of the National Park System, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the January 8th National Memorial Act. 2.FindingsCongress finds that—
 (1)the tragedy of January 8, 2011, at the Congress on Your Corner event of Congresswoman Gabrielle Giffords resulted in the deaths of 6 people (Christina-Taylor Green, Dorothy Morris, U.S. District Court Judge John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabe Zimmerman) and the injury of 13 people (Congresswoman Giffords, Bill Badger, Ron Barber, Kenneth Dorushka, James Eric Fuller, Randy Gardner, Susan Hileman, George Morris, Mary Reed, Pam Simon, Mavanell Stoddard, Jim Tucker, and Kenneth Veeder);
 (2)the assassination attempt of January 8, 2011, was the first time in the history of the United States that an assassination attempt was made on a Member of Congress while the Member of Congress was meeting with constituents;
 (3)Congresswoman Giffords sustained severe injuries on January 8, 2011, that continue to affect the Congresswoman as of the date of enactment of this Act;
 (4)on January 8, 2011, Gabe Zimmerman became the first congressional staff member to be assassinated in the line of duty;
 (5)the people in the State of Arizona and people from all over the world came together in the days that followed the tragedy to provide comfort and support to each other at spontaneous memorial vigil sites at—
 (A)the shopping center at which the shooting took place; (B)the front lawn of University Medical Center, at which many of the victims were treated; and
 (C)the Tucson district office of Congresswoman Giffords; (6)the January 8th Memorial in the State of Arizona will not only be a tribute to the people who died on January 8, 2011, but also to the local, national, and international response to the tragedy on that day; and
 (7)the January 8th Memorial will be constructed, managed, and maintained as a place at which visitors, young and old, can learn not only about 1 horrific event, but can also learn about the resilience of a community and the durability of democracy in the United States.
 3.DefinitionsIn this Act: (1)CountyThe term County means Pima County, Arizona.
 (2)FoundationThe term Foundation means the Tucson’s January 8th Memorial Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
 (3)MapThe term map means the map entitled Phase 1 Siteplan + Survey Plan, numbered LA_2.01, and dated November 11, 2016. (4)MemorialThe term Memorial means the January 8th National Memorial established under section 4(a).
 (5)SecretaryThe term Secretary means the Secretary of the Interior. 4.January 8th National Memorial (a)EstablishmentAs soon as practicable after the date of enactment of this Act, the Secretary shall establish the Memorial as an affiliated area of the National Park System.
 (b)FundingThe Foundation shall transfer to the County the total amount of final funding pledges, which shall be in addition to amounts that the Foundation has raised and transferred to the County for construction of the Memorial.
			(c)Memorial construction
 (1)In generalThe Memorial shall be constructed on land owned by the County. (2)Responsibility of CountyThe County shall be responsible for managing the construction contract for the Memorial using funds provided by the Foundation under subsection (b).
 (d)Foundation dissolutionThe Foundation shall cease to operate on the later of the date on which— (1)final funding pledge amounts have been paid to the County under subsection (b); or
 (2)construction of the Memorial is complete. (e)Management entityThe County shall—
 (1)be the management entity for the Memorial; and (2)be responsible for the construction, operation, maintenance, and management of the Memorial.
 (f)Availability of mapThe map shall be on file and available for public inspection at the appropriate offices of the National Park Service.
 (g)Cooperative agreementsThe Secretary may provide technical assistance to, and enter into cooperative agreements with, the County for the purpose of providing financial assistance for the marketing of the Memorial.
 (h)Limited role of the SecretaryNothing in this Act authorizes the Secretary to acquire property or use Federal funds for the construction, operation, maintenance, or management of the Memorial.
			(i)General management plan
 (1)In generalThe Secretary, in consultation with the County, shall develop a general management plan for the Memorial in accordance with section 100502 of title 54, United States Code.
 (2)TransmittalNot later than the date that is 3 years after the date on which the Memorial is established by the Secretary, the Secretary shall provide to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan for the Memorial developed under paragraph (1).